Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 07/17/2021 has been entered. Applicant’s amendments to the Drawings and claims 6 and 7 have overcome the prior objections set forth in the Non-Final Office Action mailed 04/28/2021. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of classifying a property expenditure, i.e., performing an accounting task.  This can be considered sales activities, which is a commercial interaction.  It can also be considered following rules or instructions, which is managing personal behavior or 
Claim 1, which is illustrative of claim 17, defines the abstract idea by the elements of:
store data related to a tangible property, store data related to an expenditure for an improvement made to a portion of the tangible property, store data related to at least one of a comparable building component and building system, store a determination of which of an expense and a capital expenditure is an appropriate classification for the expenditure for the tangible property, and store data on which that determination is based;
receive information regarding a plurality of comparable building improvements, including information related to at least one of a building component and a building system improvement;
receive building component and building system improvement information for a subject tangible property;
capture data related to a plurality of comparable property improvements;
determine a value of each of the comparable property improvements; 2Attorney Docket No. EW-17-001 
scale a scope of each comparable property improvement to a scope of the subject building improvement; 
determine the value of the subject tangible property improvement for which the expenditure was made; 
determine which of the plurality of comparable property improvements is most like the subject tangible property improvement; 
determine whether the comparable building improvement most like the subject tangible property improvement was a maintenance and repair expense or a capital expenditure; 
provide an output representing the value of the improved portion of the subject tangible property improvement, one or more comparable building improvements most like the subject tangible property improvement, and the expense or capital expenditure state of the comparable building improvements most like the subject tangible property improvement to a human user; 
store the value of the improved portion of the subject tangible property improvement, the one or more comparable building improvements most like the subject tangible property improvement, and the expense or capital expenditure state of the comparable building improvements most like the subject tangible property improvement; 3Attorney Docket No. EW-17-001 
determine whether the subject tangible property improvement was a maintenance and repair expense or a capital expenditure based on the value of the improved portion, the expense or capital expenditure state of the comparable building improvement most like the subject tangible property improvement , and the value of the expenditure; 
provide an output representing the determination of whether the tangible property expenditure is an expense or a capital expenditure to a human user; and,
store the determination of whether the tangible property expenditure is an expense or a capital expenditure.
These actions aptly depict a human performing an accounting task; i.e., classifying a property expenditure.  Therefore, it fittingly recites certain methods of organizing human activity, and is an abstract idea.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a data storage device; 
a communication adapter coupled to a node over a wide area network;
an input device; and,
a processor, including instructions.
These additional elements simply instruct one to practice the abstract idea of mitigating risk utilizing a server, a processor, memory, a computer, and non-transitory computer readable medium including computer executable instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f)(2). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.
For Step 2B, of the analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by adding generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted 

Dependent claims 2 – 16 and 18 – 20 contain further embellishments to the same abstract idea found in claims 1 and 17. They are as originally presented and still recite supplementary categories for refining and classifying the accounts receivable documents and additional subcategories for property descriptions.  Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.

Response to Arguments
Applicant’s arguments, see Remarks, page 10, filed 07/17/2021, with respect to claims 1 - 20 have been fully considered and are not persuasive.  Applicant’s only contention is that the amended claims integrate the invention into a practical application and should be patentable.  Examiner respectfully disagrees with Applicant’s conclusion.
Applicant first argues that that the amended claims “include definite integration into the practical application of a tangible property expenditure classification system . . . to make a classification decision.”  (Emphasis added.)  Examiner maintains that the amended claims should contain additional limitations that reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  “make a classification decision.”  This would be an improvement classifying a property expenditure, i.e., performing an accounting task.  However, this is an improvement to the abstract idea itself, as identified by the Examiner, and not an improvement to a technical field.  
Applicant also argues that the stated steps to determine whether a subject improvement was repair or capital expenditure would not be performed by mental steps using pen and paper.  Examiner has consistently maintained that the claimed elements recite certain methods of organizing human activity.  Both in the Office Action of 04/28/2021 and this Office Action.  A thorough analysis under 35 U.S.C. § 101 has been detailed and the claimed elements have been found to recite an abstract idea.  Furthermore, Applicant’s amended claim elements still amount to mere implementation with a computer and have been found to be directed to the abstract idea identified above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cowles (US20070192120) discloses a system and method for determining current replacement values for new or existing landscape architectural objects.  Florance (US 7,847,114) discusses systems and methods for creating a unified commercial real estate data model through collection, distribution and use of information in connection with commercial real estate.  Moore (US20030115163) has a method for estimating building reconstruction costs.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687